Case 1:17-cv-05821-LGS Document 117 Filed 05/22/19 Page 1 of 2

UNITED STATES
SECURITIES AND EXCHANGE SEC NANCY A. BROWN
NEW YORK REGIONAL OFFICE (212) 336-1023

200 VESEY STREET, SUITE 400 BROWNN@ISEC.GOV

NEW YORK, NY 10281-1022

 

May 22, 2019

VIA ECF

The Honorable Lorna G. Schofield

United States District Judge

Thurgood Marshall United States Courthouse
40 Foley Square

New York, NY 10007

Re: SEC v. Genovese, et al., No. 17 Civ. 5821 (LGS) (S.D.N.Y.)
Dear Judge Schofield:

We write on behalf of the parties in response to the Court’s May 17, 2019 Endorsed
Order (DE116).

As originally requested, the stay sought by the Defendants Robert Genovese and B.G.
Capital, Ltd. (collectively the “Genovese Defendants”) would “apply to all Court imposed
deadlines and suspend all discovery deadlines,” pending the Commission’s review of the
settlement in principle reached by the Genovese Defendants and the Commission staff. The
Genovese Defendants sought such a stay because each of the depositions currently scheduled is,
in their view, important to their defense of the claims against them. Without a stay, either the
Genovese Defendants must spend resources to attend the depositions — an expense that would
prove unnecessary if their settlement offer is approved by the Commission and the Judgment
then approved by the Court — or, sit out the depositions, but petition to take them again if the
settlement is not approved by the Commission or the Court. If the Genovese Defendants were
permitted to retake depositions, the Commission, Defendant Mirman and the witnesses would all
be put to needless expense of time and resources. A stay of depositions therefore appears to be
appropriate during the limited sixty-day period proposed.!

After discussion among the parties, we have agreed that while a stay of all depositions is
appropriate, the Commission and Defendant Mirman can proceed with certain written discovery
each has served on the other in the form of Interrogatories and Requests to Admit. Therefore,
the parties jointly propose that the Court grant the stay of all depositions in this matter through

 

| If the Commission staff is successful in obtaining the Commission’s consideration of the
settlement in principle before the 60 days elapses, we will alert the parties and the Court and be
prepared to reschedule the postponed depositions as quickly as practicable.
Case 1:17-cv-05821-LGS Document 117 Filed 05/22/19 Page 2 of 2

Hon. Lorna G. Schofield
May 22, 2019
Page 2

July 17, 2019, and a limited stay of written discovery to that between the Commission and the
Genovese Defendants.

Respectfully submitted,
Nancy A. Brown

cc: All Defendants, via ECF.
